Citation Nr: 0030543	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-44 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a back disorder.

REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
from April 1979 to May 1979, and from January 1991 to 
September 1991.

By a decision entered on October 8, 1997, the Board of 
Veterans' Appeals (Board) denied the veteran's claims of 
entitlement to service connection for varicose veins, pes 
planus, a bilateral knee disorder, and a back disorder.  An 
appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and it is evident that the parties 
to the appeal jointly moved the Court in July 1999 to vacate 
the Board's October 1997 decision to the extent that it 
denied entitlement to service connection for varicose veins, 
a bilateral knee disorder, and a back disorder and remand 
such matters to the RO for additional actions, including 
affording the veteran a requested Board hearing, records 
retrieval, and provision of reasons and bases.  Per the 
joint motion, the veteran specifically abandoned his claim 
for service connection for pes planus.  The Court by its 
order of August 1999 granted the parties' motion, vacating 
the Board's decision of October 1997 as to the issues of 
service connection for varicose veins, a bilateral knee 
disorder, and a back disorder, and remanding same to the 
Board, while dismissing the appeal as to the Board's denial 
of service connection for pes planus.

Pursuant to the Court's order, the veteran was afforded a 
Board hearing in June 2000, a transcript of which is on file 
in the veteran's claim folder.  Such transcript was amended, 
pursuant to the veteran's September 2000 motion therefor, 
which was granted by the undersigned in early October 2000.  
Prior to the hearing, the veteran through his attorney 
submitted to the Board in February 2000 additional evidence, 
with a waiver of initial RO consideration.  

During the course of the June 2000 hearing, the undersigned 
agreed to leave the record open for a period of time to 
permit the veteran to submit additional evidence and such 
time was further extended by order of the undersigned in 
August 2000.  Within the established time limits, the 
veteran's attorney furnished an additional medical report 
from the veteran's treating physician pertaining to all of 
the issues herein under consideration, but without a waiver 
of initial consideration by the RO.  Pursuant to 38 C.F.R. 
§ 20.1304 (1999), therefore, the case must be returned to 
the RO so as to permit the RO to review initially the 
additional evidence.


REMAND

Additional development is needed pursuant to the parties' 
joint motion and the corresponding Court order for the 
retrieval of records of private medical treatment prepared 
by Kaiser Permanente.  While it is apparent that the veteran 
has already submitted numerous records of treatment compiled 
by that organization, no attempt is shown to have been made 
to ascertain the extent of the period of time during which 
treatment was received, and, hence, it remains unknown 
whether a complete set of Kaiser Permanente records is on 
file.  

Also, in hearing testimony provided in June 2000, the 
veteran indicated he had received medical care from a Dr. 
Chaffee of Sanford, North Carolina, beginning in or about 
1968, and that he had prescribed medication that was 
obtained by the veteran at Jones Pharmacy.  While the 
veteran indicated that Dr. Chaffee was now deceased and the 
pharmacy was no longer in business, further efforts to 
locate pertinent records are in order.  Moreover, the 
veteran reported as well that he had obtained medical 
treatment from Doctors Oates, Quigley, and Bick of 
Fayetteville, North Carolina, in the 1980s, and it is 
unclear whether adequate efforts have been made to secure 
pertinent treatment records from those providers.  
Additionally, further medical input would be of assistance 
to the Board at this juncture in order to aid in determining 
whether the entities in question were incurred in or 
aggravated by military service of the veteran.

Lastly, further action is indicated in light of the fact 
that the RO has not been afforded the opportunity to 
consider the evidence initially submitted to the Board 
following the June 2000 hearing without a waiver of initial 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (1999).

Based on the foregoing, further assistance to the veteran is 
needed.  Accordingly, these matters are REMANDED to the RO 
for completion of the following actions:

1.  The RO should obtain from the 
appropriate service department written 
confirmation of the dates of any and all 
periods of active duty, active duty for 
training, and inactive duty training 
served by the veteran, including any and 
all service in the Army Reserve and Army 
National Guard.  In addition, a complete 
set of all medical and personnel 
records, inclusive of records pertaining 
to all Medical Board proceedings and 
action of any Approving Authority, 
compiled by the service department 
during all periods of service and during 
post-service years, which are not 
already on file, should be obtained and 
added to the claims folder.  

2.  The RO should contact the veteran 
through his attorney for the purpose of 
requesting that he furnish a listing of 
the names and addresses of all medical 
professionals who have examined or 
treated him since birth for his varicose 
veins and bilateral knee and back 
disorders, including that undertaken by 
both VA and non-VA providers.  The 
approximate dates of any such 
examinations or treatment should also be 
fully identified to the extent feasible.

3.  Thereafter, based on the information 
provided by or on behalf of the veteran, 
the RO should through contact with the 
referenced VA and non-VA facilities 
and/or providers obtain any and all 
records of examination and/or treatment 
for the disorders in question, which are 
not ready contained within the claims 
folder.  In the event that the veteran 
fails to respond to the request set 
forth in the second indented paragraph 
above, all VA medical records not 
already on file must be obtained and 
associated with the veteran's claims 
folder.

4.  Upon the completion of all of the 
foregoing, the veteran should be 
afforded a medical examination by a VA 
physician who specializes in peripheral 
vascular diseases, for the purpose of 
determining the nature and etiology of 
any existing disorder involving varicose 
veins.  The veteran is hereby advised of 
the need for him to appear for such 
examination so that necessary medical 
data and opinions may be obtained.  
Failure to appear without good cause 
will necessitate rating of his claim on 
the basis of the evidence of record by 
operation of 38 C.F.R. § 3.655(b) 
(1999).  The entirety of the veteran's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review prior to any 
examination of the veteran.  

Such evaluation must encompass a 
detailed review of the veteran's medical 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic testing 
deemed necessary by the examiner.  

In conjunction with such evaluation, the 
examining peripheral vascular disease 
specialist is asked to provide a 
professional opinion, with full 
supporting rationale, as to the 
following.  In the response provided by 
the physician, it is asked that the 
italicized standard be utilized.


a.  It is indisputable that 
varicose veins of the left leg 
preexisted the veteran's 
entrance into his first period 
of service?  If not, when did 
varicose veins of the left leg 
have its onset?  

b.  With regard to varicose 
veins of the left leg, is it 
at least as likely as not that 
there was an increase in 
severity of any preexisting 
varicose veins of the left leg 
during the period of service 
from 1966 to 1968.  If so, is 
it indisputable that any such 
increase was due to the 
natural progress of the 
condition?

c.  With regard to the second 
period of service from April 
to May 1979, is it at least as 
likely as not that varicose 
veins of the left leg 
preexisted such service.  If 
so, is it at least as likely 
as not that there was an 
increase in severity during 
service of the preexisting 
condition.  If such increase 
occurred, is it indisputable 
that it was due to the natural 
progress of the condition?

d.  With regard to the third 
period of service in 1991, is 
it indisputable that varicose 
veins on the left preexisted 
such service.  If so, is it at 
least as likely as not that 
there was an increase in 
severity during service of the 
preexisting condition.  If 
such increase occurred, is it 
indisputable that it was due 
to the natural progress of the 
condition?

e.  With regard to varicose 
veins of the right leg, when 
did it have its onset?  If 
present prior to the veteran's 
first period of service, was 
it indisputably so.  If so, is 
it at least as likely as not 
that there was an increase in 
service of any preexisting 
varicose veins on the right 
during this period of service.  
Was any increase indisputably 
the result of the natural 
progress of the condition?

f.  With regard to varicose 
veins of the right leg, is it 
at least as likely as not that 
it had its onset prior to the 
veteran's second period of 
service from April to May 
1979.  If so, is it at least 
as likely as not that there 
was an increase in severity 
during service of the 
preexisting disability.  If 
so, is it indisputable that 
any increase was due to the 
natural progress of the 
disability?

g.  Is it indisputable that 
varicose veins of the right 
leg preexisted the period of 
service from January 1991 to 
September 1991?  If so, is it 
at least as likely as not that 
there was an increase in 
severity during service of the 
preexisting disability.  If 
so, is it indisputable that 
any increase was due to the 
natural progress of the 
disability?

5.  In addition, the veteran should also 
be afforded a VA medical examination by 
a physician in the specialty of 
orthopedics for the purpose of 
determining the correct diagnosis and 
date of onset of all existing knee and 
back disorders.  The veteran is hereby 
advised of the need for him to appear 
for such examination so that necessary 
medical data and opinions may be 
obtained.  Failure to appear without 
good cause will necessitate rating of 
his claim on the basis of the evidence 
of record by operation of 38 C.F.R. 
§ 3.655(b) (1999).  The entirety of the 
veteran's claims folder, including a 
copy of this remand, must be made 
available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a 
detailed review of the veteran's medical 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic testing 
deemed necessary by the examiner to 
determine the full extent of all knee 
and back disability present.  All 
applicable diagnoses involving any 
disorder involving either knee or the 
back must be fully set forth.  As well, 
the examiner must specify whether each 
such disorder is of an acquired nature 
or of a congenital or developmental 
origin.  Also, the date of onset of each 
such disorder must be clearly specified 
to the extent feasible.

In conjunction with such evaluation, the 
examining orthopedist is asked to 
provide a professional opinion, with 
full supporting rationale, as to the 
following questions.  In the response 
provided by the physician, it is asked 
that the italicized standard be 
utilized.

a.  What is the correct 
diagnosis of any current knee 
or back disability?  Is it at 
least as likely as not that 
any current disability of the 
veteran's knees or back had 
its onset during periods of 
service from May 1966 to May 
1968 or from April 1979 to May 
1979?  If not, when did 
disabilities of each knee and 
back have their onset?  Is it 
indisputable that any 
disability of the knee or back 
had its onset prior to the 
above referred to periods of 
service.  If so, is it at 
least as likely as not that 
there was an increase in 
severity of each disability 
during the above referred to 
periods of service.  If so, is 
it indisputable that any 
increase was due to the 
natural progress of each 
disability?

b.  Assuming for sake of 
argument that it is 
indisputable that knee and 
back disorders pre-existed the 
veteran's period of service 
from January to September 
1991, is it at least as likely 
as not that there was an 
increase during the period of 
service from January to 
September 1991 of the pre-
existing knee and/or back 
disorders, and, if so, is it 
indisputable that any such 
increase was due to the 
natural progress of either 
condition?

c.  Is it at least as likely 
as not that a chronic back 
disability was present prior 
to a period of inactive duty 
training in October 1992?  If 
so, is it at least as likely 
as not that there was an 
increase in severity of any 
preexisting back disability at 
that time?  If a chronic back 
disability did not preexist 
that period of training, is it 
at least as likely as not that 
the veteran sustained a back 
injury resulting in chronic 
disability during such 
training?

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If the reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examinations for any and all needed 
action.  

7.  Finally, the RO should readjudicate 
the veteran's well-grounded claims of 
entitlement to service connection for 
varicose veins of each leg, a bilateral 
knee disorder, and a back disorder, 
based on all the evidence of record, 
including that submitted to the Board 
following the June 2000 hearing, and all 
governing legal authority.  If the 
benefits sought on appeal are not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

